DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     DIAMOND JONEAL ALLEN,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1266

                              [July 29, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case Nos. 50-2013-CF-003297-AXXX-MB and 50-2012-CF-
004552-AXXX-MB.

  Diamond Joneal Allen, Cross City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, LEVINE and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.